Citation Nr: 1204218	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-10 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for dependency and indemnity compensation (DIC), to include entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  He died in March 2005.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied reopening the appellant's claim seeking entitlement to DIC.  


FINDINGS OF FACT

In a September 2005 final decision, the RO denied a claim of entitlement to DIC to include service connection for the cause of the Veteran's death.  The evidence received since that decision, by itself or in conjunction with previously considered evidence, is not new and material and does not relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSION OF LAW

The criteria to reopen a claim of entitlement to DIC to include service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev.'d on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (2009), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include the following elements:

A statement of the conditions, if any, for which a veteran was service connected at the time of death;

An explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and

An explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

Here, the appellant was provided notice in August 2007 of the criteria for DIC to include service connection for the cause of the Veteran's death and of the criteria to reopen claims based on the submission of new and material evidence.  In the letter, the appellant was also advised, generally, of the basis of the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial). While the letter did not inform the appellant of the conditions for which the Veteran was service-connected at the time of death, the Board can find no prejudice in the RO's error as the appellant was previously notified of this information at the time of the prior denial of her claim in September 2005.  She was also informed of this information in the RO's March 2007 statement of the case.  Hence, as the appellant had actual knowledge of the conditions for which the Veteran was service-connected at the time of his death and since she was otherwise provided the criteria for claims for DIC she has not been prejudiced by the technical error in the RO's August 2007 notice letter.  

The Board also concludes VA's duty to assist has been satisfied.  The RO has obtained identified private treatment records.  No other records have been identified as being potentially relevant to the claim on appeal.  



A medical opinion has not been obtained with respect to the appellant's claim.  However, the Board finds, herein, that new and material evidence has not been received, and that the evidence does not indicate any relationship between the Veteran's fatal colon cancer and a service-connected disability or the Veteran's active duty service.  Hence, a remand for an opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.) 

Finally, the Board has considered the appellant's representative's comments in the appellate brief that the administrative processing and adjudication was "so abysmal as to be prejudicial to this appellant."  The Board acknowledges that there are several letters of record from the VA RO that were returned from the post office as undeliverable.  The record also reflects, however, that the appellant changed her address during the course of the appeal.  It remains her responsibility to keep VA advised of her whereabouts.  In sum, despite some notice irregularities, the Board does not find that the Veteran has been prejudiced by VA's actions and that any error did not affect the essential fairness of the adjudication.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Analysis

The Veteran died in March 2005.  The certificate of death indicates that he died as a result of colon cancer.  At the time of his death, service connection was in effect for total laryngectomy status post squamous cell carcinoma of the larynx due to Agent Orange exposure.  A 100 percent rating was in effect since January 2000.  At the time of the Veteran's death, there were no claims pending with VA.  

In April 2005, the appellant filed a claim seeking entitlement to DIC to include service connection for the cause of the Veteran's death.  

Dependency and Indemnity Compensation (DIC) encompasses a wide-spectrum of benefits paid to eligible survivors of the Veteran after the Veteran's death.  DIC is generally established in one of several ways.  First, an eligible survivor may receive compensation under 38 U.S.C.A. § 1310.  Compensation under this statute is provided in situations when a Veteran's death is due to a service-connected disability or otherwise attributable to his military service.  In addition, compensation is payable under 38 U.S.C.A. § 1318.  Under this statute, a Veteran's survivors are entitled to DIC benefits when the Veteran had a service-connected disability rated at 100 percent disabling for the last 10 years of his life, or for five years if the total evaluation was continuously in effect from the date of military discharge, or for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  Finally, compensation benefits are available under 38 U.S.C.A. § 1151.  Under this statute, compensation can be awarded where a veteran suffered an injury, or an aggravation of an injury, as the result of VA hospitalization, medical or surgical treatment, not the result of his own willful misconduct, and such injury or aggravation results in death.   

In addition, VA provides survivors certain ancillary benefits, such as death pension and dependent's educational assistance.  

Evidence before the RO included the Veteran's service treatment records, his certificate of death, statements from family physicians, and records of treatment from the Methodist University Hospital.  

In a May 2005 statement, the Veteran's treating oncologist stated that while the Veteran had a past history of cancer of the larynx, he treated the Veteran for colon cancer.  Unfortunately, according to the oncologist, the colon cancer metastasized, his disease progressed, and he "expired as a result of his colon cancer."  

His treating throat surgeon, in a May 2005 statement, noted that the Veteran had a total laryngectomy and bilateral neck dissection in January 1998.  He had subsequent revisions in 1998 and 2001.  The examiner noted that he was last seen in 2004 and the surgeon was under the impression that he had colon cancer with metastatic liver disease.  

Records from Methodist University verify the treatment for larynx cancer and its residuals.  They also include a March 2004 CT/PET scan that revealed "innumerable foci of metastatic disease" including the liver and colon.  

In the September 2005 decision, the RO denied entitlement to DIC, to include service connection for the cause of the Veteran's death.  The RO found that at the time of the Veteran's death he was 100 percent disabled for a period less than 10 years.  In addition, the RO found no relationship between the Veteran's fatal colon cancer and his active military service or his service-connected residuals of larynx cancer.  

In September 2006, the appellant filed a notice of disagreement with the RO's decision.  



In response, in March 2007, the RO sent a statement of the case to the Veteran's address of record.  The document was returned by the post office.  

Since the appellant did not file a timely substantive appeal, the decision is final.  

The appellant initiated the current claim in June 2007.  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen, "new" evidence is defined as evidence not previously submitted to agency decision makers; and "material" evidence is defined as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117   (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 



The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In deciding whether to reopen a claim, VA is required to first review for its newness and materiality the evidence submitted by a claimant since the last final disallowance of a claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). Evidence received after the last final disallowance is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the last final denial includes additional treatment records from Methodist University Hospital and treatment records from the Regional Hospital at Memphis.  The records from Methodist University Hospital are dated for the period from 2004 until the Veteran's death in March 2005.  These records are largely duplicative of the evidence previously submitted and do not serve to support the claim to reopen service connection for DIC.  For instance, they contain a March 2005 Death Summary that confirms that the Veteran died of colon cancer.  Moreover, while they show treatment for the service-connected larynx disability, they do not reveal further cancer of the larynx or show any relationship between the service-connected disability and the disability that resulted in the Veteran's death.  For instance, a March 2004 CT scan of the neck showed no recurrence of cancer.  An October 2004 report showed treatment for esophageal stricture but did not show any relationship between the condition and the Veteran's fatal colon cancer.  

Records from the Regional Hospital at Memphis date back to 1954, prior to the Veteran's entry on active duty in 1967.  However, the records prior to service and for many years following the Veteran's discharge from active duty show treatment for other conditions.  Of note is a 1993 record which shows treatment for a peptic ulcer.  The appellant contends that the peptic ulcer this was misdiagnosed and represented an early manifestation of colon cancer.  Unfortunately, there is no medical evidence to substantiate her bald allegation.  More significantly, even if her allegation were true, the record does not relate to the Veteran's service-connected disability or to his active military service.  Moreover, the Board finds that the appellant's unsubstantiated lay assertions do not serve as a basis to reopen the finally denied claim.  In short, none of the evidence received since the last final denial of the claim even when considered with the evidence before the RO at the time of the final denial would trigger VA's duties to assist by providing a medical opinion.  

In this respect, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the appellant's claim is insufficient to trigger the duty to assist under VCAA.  


ORDER

In the absence of new and material evidence, the request to reopen the previously denied claim of entitlement to DIC to include service connection for the cause of the Veteran's death is denied.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


